Citation Nr: 1511938	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-03 944	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to April 1967.  He died in November 2010 and the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) pension management center in Milwaukee, Wisconsin.  After the appellant appealed, the claim was once again denied in a November 2012 Statement of the Case (SOC) by the VA Regional Office (RO) in St. Louis, Missouri.  The appellant perfected her appeal in January 2013 indicating she did not want a hearing before the Board.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits.

2.  The Veteran died in November 2010 at a private medical facility; the death certificate lists respiratory failure/shock, small cell lung cancer, and chronic obstructive lung disease (COPD) as the causes of death.

3.  During his lifetime, the Veteran filed a claim for entitlement to service connection for a back condition, a right foot condition, a mental health disorder, and COPD; the claim was denied in a September 2009 rating decision.

4.  During his lifetime, the Veteran timely filed a notice of disagreement (NOD) in October 2009 as to the September 2009 denial; the claim was again denied in an August 2010 Statement of the Case (SOC) and the Veteran did not appeal despite notice being sent to his last known address in August 2010.

5.  At the time of his death, the Veteran did not have any claims pending before the VA.

6.  The appellant's timely claim for burial allowance was received on March 11, 2011. 

7.  The Veteran did not die while in a VA Medical Center, domiciliary, nursing home, or any other facility under contract with VA; he did not die while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

There are certain situations, however, when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). The Court has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal. Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive). Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004). 

With regard to the burial benefits claim on appeal here, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Burial Benefits

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 C.F.R. § 3.1600(a).

 If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c). Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703 , admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741 . If a Veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body. Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, claim may be filed within two years from the date of correction of the discharge. This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g). 38 C.F.R. § 3.1601. 

In the instant case, the undisputed facts of the case reveal the criteria for entitlement to VA burial benefits are simply not met.  The record discloses that the Veteran died in a private medical facility in November 2010. The Veteran was not service connected for any disability at the time of his death and his death is not service connected. Indeed, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied in an unappealed February 2012 rating decision.

The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits. The Veteran's body is not being held by a State. Moreover, the Veteran did not die while properly hospitalized by VA. He was not in a VA facility for hospital, nursing home, or domiciliary care; had not been admitted (transferred) to a non-VA facility for hospital care under 38 U.S.C.A. § 1703, admitted (transferred) to a nursing home under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, and he had not been admitted (transferred) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741. Moreover, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care. 

The appellant does not dispute any of these facts.  Rather, she contends that the Veteran initiated a claim seeking entitlement to service connection for various disorders during his lifetime and that claim was still pending at the time of his death.  The Board disagrees.

The Veteran initiated a claim seeking entitlement to service connection for a back disorder, a right foot disorder, COPD, and a mental health disorder in January 2009.  The claims were denied in a September 2009 rating decision. Thereafter, the Veteran filed a Notice of Disagreement (NOD) in October 2009.  The RO issued a Statement of the Case (SOC) in August 2010.  The Veteran did not file a substantive appeal, and, therefore, the September 2009 rating decision is now final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The appellant claims that while the Veteran did not file a substantive appeal during his lifetime it is because he was on his deathbed and did not have the mental capacity to do so.  However, the Veteran was represented at the time, and he was alive for the entire 60 day period after the statement of the case was issued.  The files does not reflect disability so severe that it would have reasonably prevented the Veteran form filing an appeal or from instructing his representative to file an appeal on his behalf.  In light of the facts in this case, the Board finds the Veteran did not have a claim seeking compensation or pension that was pending at the time of his death.  Thus, the criteria under 38 C.F.R. § 3.1600(b) are not met.

Regrettably, the law is dispositive in this case and there simply is no legal basis to award VA burial benefits in this case.  The Board sympathizes with the appellant for her loss and acknowledges that she has incurred expenses associated with the death of her husband, the Veteran, who served his country honorably. However, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994). The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


